Nuveen Arizona Premium Income Municipal Fund, Inc. 333 West Wacker Drive Chicago, Illinois 60606 August 4, 2011 VIA EDGAR U.S. Securities and Exchange Commission treet, NE Washington D.C. 20549 Re:Nuveen Arizona Premium Income Municipal Fund, Inc. (File Nos. 333-173596, 811-07278) Ladies and Gentlemen: On behalf of Nuveen Arizona Premium Income Municipal Fund, Inc. (the “Fund”), we request, pursuant to Rule 477 under the Securities Act of 1933 (the “1933 Act”), the withdrawal of the Fund’s N-2 filing, together with all exhibits thereto (File No. 333-173596 and 811-07278), which was filed with the U.S. Securities and Exchange Commission (the “Commission”) on April 20, 2011 (via EDGAR Accession No. 0001193125-11-102583) (the “N-2 Filing”). The N-2 Filing is being withdrawn because the offering and related N-2 Filing are no longer necessary.No securities were sold in connection with the N-2 Filing.The Fund requests, in accordance with Rule 457(p) under the 1933 Act, that all fees paid to the Commission in connection with the N-2 Filing be credited for future use.The Fund understands that, pursuant to Rule 477(b) of the 1933 Act, this application for withdrawal will be deemed granted at the time filed with the Commission unless, within 15 calendar days after the filing, the Commission notifies the Fund that the application for withdrawal has not been granted. If you have any questions regarding this application for withdrawal, do not hesitate to contact David Glatz of K&L Gates LLP at (312) 807-4295. Sincerely, Nuveen Arizona Premium Income Municipal Fund, Inc. By: /s/ Mark L. Winget Name: Mark L. Winget Title: Assistant Vice President
